Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Chen Zang, during a telephone interview on July 20, 2022, gave the Examiner an authorization to amend claims 27, 29-33, 35-39, 41-48 as follows:

In the claim
Claim 27. (Currently Amended) A computer-implemented method for processing video content, comprising:
receiving a chroma block associated with a picture comprising a plurality of chroma samples;
determining an averaged value of a plurality of luma samples in the picture; and
determining a chroma scaling factor based on the averaged value,
wherein the chroma scaling factor is used to process residuals of the chroma block,
wherein the processing of the residues of the chroma block comprises:
determining whether the chroma block has non-zero residuals; and
in response to a determination that the chroma block has non-zero residuals, applying the chroma scaling factor to the residues of the chroma block.

Claim 29. (Cancelled)

Claim 30. (Cancelled)

Claim 31. (Currently Amended) The method according to claim 27, wherein whether the chroma block has non-zero residuals is determined based on a value of a coded block flag associated with the chroma block.

Claim 32. (Currently Amended) The method of claim 27,  further comprising:
in response to a value of a coded block flag associated with the chroma block is 1, determining that the chroma block has non-zero residuals.

Claim 33. (Currently Amended) An apparatus for processing video content, comprising:
a memory storing a set of instructions; and 
a processor coupled to the memory and configured to execute the set of instructions to cause the apparatus to perform:
receiving a chroma block associated with a picture comprising a plurality of chroma samples;
determining an averaged value of a plurality of luma samples in the picture;
determining a chroma scaling factor based on the averaged value; and
processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block,
wherein in processing the residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block, the processor is configured to execute the set of instructions to cause the apparatus to further perform:
determining whether the chroma block has non-zero residuals; and
in response to a determination that the chroma block has non-zero residuals, applying the chroma scaling factor to the residues of the chroma block.

Claim 35. (Cancelled)

Claim 36. (Cancelled)

Claim 37. (Currently Amended) The apparatus according to claim 33, wherein 
whether the chroma block has non-zero residuals is determined based on a value of a coded block flag associated with the chroma block.

Claim 38. (Currently Amended) The apparatus of claim 33, wherein the first condition comprises:
in response to a value of a coded block flag associated with the chroma block is 1, determining that the chroma block has non-zero residuals.

Claim 39. (Currently Amended) A non-transitory computer-readable storage medium storing a set of instructions that are executable by one or more processors of a device to cause the device to perform a method for processing video content, the method comprising:
receiving a chroma block associated with a picture comprising a plurality of chroma samples;
determining an averaged value of a plurality of luma samples in the picture;
determining a chroma scaling factor based on the averaged value; and
processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block,
wherein the processing of the residues of the chroma block comprises:
determining whether the chroma block has non-zero residuals; and
in response to a determination that the chroma block has non-zero residuals, applying the chroma scaling factor to the residues of the chroma block.

Claim 41. (Cancelled)

Claim 42. (Cancelled)

Claim 43. (Currently Amended) The non-transitory computer-readable storage medium according to claim 39, wherein whether the chroma block has non-zero residuals is determined based on a value of a coded block flag associated with the chroma block.

Claim 44. (Currently Amended) The non-transitory computer-readable storage medium of claim 39, wherein the first condition comprises:
in response to a value of a coded block flag associated with the chroma block is 1, determining that the chroma block has non-zero residuals.

Claim 45. (Currently Amended) The method according to claim 27, wherein the determining of the averaged value of the plurality of luma samples is triggered by a determination that a first condition is satisfied.

Claim 46. (Cancelled)

Claim 47. (Cancelled)

Claim 48. (Cancelled)

Allowable Subject Matter
Claims 27, 31-33, 37-39 and 43-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 27 discloses a method for processing video content, comprising: receiving a chroma block comprising a plurality of chroma samples associated with a picture; determining an averaged value of a plurality of luma samples in the picture; and based on the averaged value determining a chroma scaling factor, wherein the chroma scaling factor is used to process residuals of the chroma block, wherein the processing of the residues of the chroma block comprises: determining whether the chroma block has non-zero residuals; and in response to a determination that the chroma block has non-zero residuals, applying the chroma scaling factor to the residues of the chroma block. 
The reference of Rusanovskyy et al. (US PGPub 2019/0068969 A1) teach a method comprising receiving a chroma block comprising a plurality of chroma samples associated with a picture; determining a chroma scaling factor; processing of the chroma blocks using the chroma scaling factor. Although, Rusanovskyy et al. teach processing of the chroma blocks using the chroma scaling factor, and the linearization process is based on an averaging process, but it does not explicitly teach processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block and determining an averaged value of a plurality of luma samples in the picture; and based on the averaged value determining a chroma scaling factor. It also fails to teach determining whether the chroma block has non-zero residuals. The reference of Francois et al. (WO 2020/176459 A1) teach processing residuals of the chroma block by applying the chroma scaling factor to the residuals of the chroma block, but it fails to teach determining whether the chroma block has non-zero residuals and determining an averaged value of a plurality of luma samples in the picture; and based on the averaged value determining a chroma scaling factor. Although, the reference of Kim et al. (US PGPub 2015/0124865 A1) teach determining whether the chroma block has non-zero residuals, but fails to teach determining an averaged value of a plurality of luma samples in the picture; and based on the averaged value determining a chroma scaling factor. As a result, Rusanovskyy et al. alone or in combination with Francois et al. and Kim et al. fail(s) to teach all the elements of the independent claim 27 and therefore stands allowable. For the same reason as mentioned above, the independent claim 33, which is an apparatus claim of the corresponding method claim 27, and the independent claim 39, which is a CRM claim of the corresponding method claim 27, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485